PER CURIAM.
We affirm the summary denial of Tre-ston Hollinger’s motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, with the exception of ground 6. As the State properly concedes, the trial court inadvertently failed to consider ground 6 of Hollinger’s motion. Consequently, we remand this matter to the trial court to consider ground 6. In all other respects, the matter is affirmed.
*1250AFFIRMED IN PART; REVERSED IN PART, REMANDED.
PLEUS, C.J., ORFINGER and LAWSON, JJ., concur.